OPINION AND ORDER

Issue on Appeal

Although there were some collateral issues, the main issue on appeal is whether there was sufficient evidence to support the conviction.

Discussion and Conclusions

The facts in this case are generally agreed upon by the parties. After Appellant Sharp’s vehicle was observed traveling 79 mph in a 70 maximum speed zone, the officer made a traffic stop. The arresting officer, Montana Highway Patrol Trooper Derek Werner, testified that he had personally been involved in approximately 400 impaired driving cases over the past six year period. He first observed Appellant’s behavior and appearance and conducted some field sobriety tests. As a result of the tests, a PBT was administered, which indicated no alcohol use.
Based on the officer’s observations and experience of the field tests, he concluded that Appellant was under the influence of drugs. The Officer read her the implied consent form and asked for a blood sample. After she refused, a refusal form was written.
The trial Court here had evidence in the form, of testimony from an experienced officer. Appellant appeared “very nervous and shaking.” Her eyelids were drooping and speech slow. The field tests administered indicated impairment. We conclude that the Trial Court’s determination of fact and the law are supported by substantial evidence.
*183This Court shall not set aside any factual determination of the Tribal Court if such determinations are supported by substantial evidence, II CCOJ, Chapter 2, Section 202.
WHEREFORE, It is the Order of this Court that the judgment of the Tribal Court be upheld and the same is hereby affirmed.